



Exhibit 10.1
HEXION HOLDINGS LLC
(the “Company”)
2019 LONG-TERM INCENTIVE PROGRAM
(the “2019 LTI Program”)




I.
Purpose of the Program



To reward associates who are critical to the success of the organization for
their contributions to maintaining organizational focus in 2019, during a year
of distraction while providing retention into the future. The 2019 LTI Program
is designed to deliver performance-based value to participants.


II.
Program Years



This program runs concurrently with the annual Incentive Compensation Plan
(“ICP”) year for 2019.


III.
Eligibility for Participation



All associates in executive, leader and professional roles in Hexion Inc. are
eligible to participate in the 2019 LTI Program. Participation is based on
nomination by the Company’s Compensation Committee of the Board of Managers and
the company’s senior leaders.


IV.
Program Performance Measures



Performance measures used in determining a payout under the 2019 LTI Program are
the same as the Global Hexion performance measures used in the Company’s 2019
ICP.
    
I.
Individual Award Targets

    
The target award for each participant (the “2019 LTI Target”) will be stated in
an award letter.


II.
Program Award Structure

The 2019 LTI award is based on achievement of the Global Hexion EBITDA, Cash
Flow and EH&S targets specified under the Company’s 2019 ICP as follows:





--------------------------------------------------------------------------------





Performance Measures
Minimum
Achievement
Target
Achievement
Maximum
Achievement
Segment EBITDA (55.0%)
% payout of 2019 LTI Target allocable to Segment EBITDA
$440 million
50%
$470 million
100%
$510 million
200%
Cash Flow (35.0%)
% payout of 2019 LTI Target allocable to Cash Flow
($60) million
50%
($30) million
100%
$10 million
200%
SIF Incidents (5.0%)
% payout of 2019 LTI Target allocable to SIF Incidents
5 incidents
30%
4 incidents
100%
3 incidents
200%
Occupational Illness & Injury Rate (OIIR) (2.5%)
% payout of 2019 LTI Target allocable to OIIR
0.60
30%
0.49
100%
0.37
200%
Total Environmental Incidents (ERI) (2.5%)
% payout of 2019 LTI Target allocable to ERI
23 incidents
30%
19 incidents
100%
15 incidents
200%

1)
For EBITDA and Cash Flow:

(a)
Above the Minimum Achievement level, each participant earns a payout calculated
on a linear path up to and including the Target Achievement level; and

(b)
Above the Target Achievement level, each participant earns a payout calculated
on a linear path up to and including the Maximum Achievement level.

2)
Any amount paid will be subject to the employment requirements in Section VII
(2) below.



I.
Payment of Awards

All payments to participants under this program will be subject to the
conditions set forth below.
1)
Awards earned under the 2019 LTI Program are not vested until paid. Payments of
awards earned under the 2019 LTI Program will occur in the third quarter of
2021.

2)
Participants must be actively employed by one of the Company’s subsidiaries on
the award payment date in order to be eligible to receive a payment unless,
following the final day of the plan year, one of the following situations
arises: (i) the participant is involuntarily terminated without cause, (ii) the
participant dies or is terminated due to disability, or (iii) the participant
retires having reached age 55 with at least ten years of service.

3)
Awards will be paid to participants subject to all statutory tax withholdings.

4)
Aggregate payments made under the 2019 LTI Program shall not exceed the amount
approved in advance by the Company’s Compensation Committee.

5)
The Compensation Committee of the Board of Managers of the Company retains the
right to amend or adapt the design and rules of the 2019 LTI Program. Local
legislation will prevail where necessary.






